id office uilc cca_2010092910421226 -------------- number release date from ------------------- sent wednesday date am to ----------------------- cc subject re assessment of uncontested liabilities it covers situation sec_1 and with if the entire year is not contested you should assess that assessment would be subject_to abatement if it turns out the taxpayer inadvertently left out the omitted years and the court allowed the taxpayer to amend the petition to raise the other years in the notice as is likely our rationale is based on the restriction on assessment under sec_6213 which restricts assessment after a petition has been filed and the fact that additions to tax and penalties are assessed and collected in the same manner as taxes under sec_6665
